Exhibit 12 THE LACLEDE GROUP, INC. AND SUBSIDIARY COMPANIES SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve Months Ended Dec 31, September 30, (Thousands of Dollars) 2007 2007 2006 2005 2004 2003 Income before interest charges and income taxes $ 115,073 $ 112,078 $ 108,783 $ 91,435 $ 84,196 $ 80,270 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 4,686 4,710 4,514 3,250 2,333 2,873 Total Earnings $ 119,759 $ 116,788 $ 113,297 $ 94,685 $ 86,529 $ 83,143 Interest on long-term debt – Laclede Gas $ 22,002 $ 22,502 $ 22,329 $ 22,835 $ 22,010 $ 20,169 Other interest 15,456 14,727 13,850 7,714 6,804 6,802 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 4,686 4,710 4,514 3,250 2,333 2,873 Total Fixed Charges $ 42,144 $ 41,939 $ 40,693 $ 33,799 $ 31,147 $ 29,844 Ratio of Earnings to Fixed Charges 2.84 2.78 2.78 2.80 2.78 2.79 LACLEDE GAS COMPANY SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve Months Ended Dec 31, September 30, (Thousands of Dollars) 2007 2007 2006 2005 2004 2003 Income before interest charges and income taxes $ 80,251 $ 80,134 $ 72,077 $ 72,092 $ 73,956 $ 76,274 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,548 1,485 1,291 938 538 457 Total Earnings $ 81,799 $ 81,619 $ 73,368 $ 73,030 $ 74,494 $ 76,731 Interest on long-term debt $ 22,002 $ 22,502 $ 22,329 $ 22,835 $ 22,010 $ 20,169 Other interest 11,697 11,101 10,236 4,076 3,192 3,752 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,548 1,485 1,291 938 538 457 Total Fixed Charges $ 35,247 $ 35,088 $ 33,856 $ 27,849 $ 25,740 $ 24,378 Ratio of Earnings to Fixed Charges 2.32 2.33 2.17 2.62 2.89 3.15
